UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 17-1005


RALPH STEWART, JR.,

                Plaintiff - Appellant,

          v.

VERBENA ASKEW LAW FIRM, P.C.; VERBENA M. ASKEW,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:16-cv-00772-HEH)


Submitted:   February 23, 2017            Decided:   February 28, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Ralph Stewart, Jr., Appellant Pro Se.     Verbena M. Askew, City
Attorney, Hampton, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Ralph    Stewart,    Jr.,    appeals    the    district    court’s    order

dismissing    his   civil    action     without    prejudice     for    lack   of

jurisdiction.       We    have    reviewed    the     record     and    find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Stewart v. Verbena Askew Law Firm, P.C.,

No. 3:16-cv-00772-HEH (E.D. Va. Nov. 30, 2016).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials    before     this    court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2